532 F.2d 1039
James P. COLE, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellee.
No. 75-2258.
United States Court of Appeals,Fifth Circuit.
June 7, 1976.

Toby Goldsmith, Fort Worth, Tex.  (Court-appointed), for petitioner-appellant.
John L. Hill, Atty. Gen., Patrick P. Rogers, Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before GOLDBERG, DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Cole was tried in a Texas State Court before a jury in jail garb for armed robbery.  His defense was alibi.  The jury found Cole guilty and he was subsequently sentenced to twenty years in the penitentiary.  The Texas Court of Criminal Appeals affirmed.  After exhausting state post-conviction relief remedies he sought habeas relief in the district court.  The writ was denied.  We affirm.


2
Cole was not compelled to stand trial in jail garb, nor did he raise the issue before or at trial.  "Accordingly, although the State cannot, consistent with the Fourteenth Amendment, compel an accused to stand trial before a jury while dressed in identifiable prison clothes, the failure to make an objection to the court as to being tried in such clothes, for whatever reason, is sufficient to negate the presence of compulsion necessary to establish a constitutional violation."  Estelle v. Williams, 1976, --- U.S. ----, 96 S.Ct. 1691, 47 L.Ed.2d ---- (No. 74-676, 44 L.W. 4609, May 3, 1976).


3
AFFIRMED.